In a suit by the lessors to cancel a contract for a ninety-nine year lease of land on the ground that the lessee had breached the contract after a payment of $3,000.00, the court decreed for the complainant lessors and denied as affirmative relief a return of the $3,000.00 paid by the lessee. By the contract, the lessors agreed "to furnish complete abstracts of title showing good record *Page 111 
title in and to the said property," and that "in the event that abstracts shall not show good record title as above provided, the lessee shall be entitled to receive back the above said sum of three thousand dollars ($3,000.00) and thereupon both parties shall be discharged from any further obligation hereunder." The abstracts furnished by the lessors, even with the aid of Chapter 10171, Acts of 1925, do not show "good record title" in either of the lessors (See Toomer v. Chancery, et al., 92 Fla. 458, 109 So. R. 641) though the title to the land may in fact be in one of them, therefore the lessors did not comply with the contract of lease signed by them and the lessee was not obliged to perform; and may recover the down payment in the absence of a countervailing equity.
Reversed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.